Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 28, 2022 wherein claims 1, 14-16, 18, and 21 are amended, claims 2-1322, and 23 are canceled, and new claims 26-28 are introduced.  This application claims benefit of provisional application 62/863239, filed June 18, 2019.
Claims 1, 14-21, and 24-28 are pending in this application.
Claims 1, 14-21, and 24-28 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted February 28, 2022, with respect to the rejection of claim 21 under 35 USC 112(b) for reciting a broad limitation followed by a narrow limitation, has been fully considered and found to be persuasive to remove the rejection as claim 21 has been amended to remove the broader limitations.  Therefore the rejection is withdrawn. 

Applicant’s amendment, submitted February 28, 2022, with respect to the rejection of claims 1-25 under 35 USC 112(a) for lacking enablement for methods of treating all mitochondria-related conditions, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to specifically recite a method of increasing the therapeutic index of a compound.  Therefore the rejection is withdrawn.



Applicant’s amendment, submitted February 28, 2022, with respect to the rejection of claim 12 under 35 USC 103 for being obvious over Alvarez et al. in view of Szczepankiewicz et al., has been fully considered and found to be persuasive to remove the rejection as claim 12 has been canceled.

Applicant’s amendment, submitted February 28, 2022, with respect to the rejection of claim 12 under 35 USC 103 for being obvious over Ganapati et al. in view of Szczepankiewicz et al., has been fully considered and found to be persuasive to remove the rejection as claim 12 has been canceled.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-17, and 19-21, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (US pre-grant publication 2017/0182076, of record in previous action)
	Independent claim 1 is directed to a therapeutic method comprising administering a combination of a nicotinyl riboside compound and a metabolic uncoupler to a subject suffering from a disorder which is broadly defined as a mitochondria-related disease or condition.  Dependent claims 2-9 
	Alvarez et al. discloses a method of treating a disorder associated with mitochondrial dysfunction by administering to a subject in need thereof one or more compounds that increase intracellular NAD+, for example nicotinamide riboside. (p. 1 paragraphs 8-10) Additional compounds that can be administered in this method include a PARP-1 inhibitor and an AMPK activator. (p. 1 paragraph 13) AMPK agonists include the metabolic uncoupler DNP, as well as the compounds A-769662 resveratrol, and quercetin, all of which have been recognized in the art to activate mitochondrial uncoupling proteins. (p. 1 paragraph 17) See Rabinovitch et al. and Castrejon-Tellez et al. (both of record in previous action) for disclosure of the UCP2-enhancing effects of these compounds.  This disclosure is seen as anticipating independent claim 1 as well as dependent claims 15, 16, and 24-26.  Specific disorders associated with mitochondrial dysfunction include metabolic disorders, neurodegenerative diseases, chronic inflammatory diseases, and diseases associated with aging, with obesity given as a specific example. (p. 1 paragraph 12) Therefore claims 2 and 5 are anticipated.  Specific metabolic disorders treatable include type 2 diabetes, obesity, hypercholesterolemia, and cardiovascular disease, thereby anticipating claim 4. (p. 8 paragraph 79) Regarding claim 6, p. 8 paragraph 82 of Alvarez et al. discloses treating Alzheimer’s disease, a neurodegenerative disease, and p. 8 paragraph 78 discloses treating Charcot-Marie-Tooth disease.  Regarding claim 8, inflammatory disorders treatable by this method include celiac disease, lupus, and psoriasis, all of which are autoimmune diseases involving immune activation. (p. 8 paragraph 81) In a specific embodiment the active compounds are prepared as a controlled release formulation, such as a microencapsulated delivery system including a polymer, or 
	For these reasons Alvarez et al. anticipates the claimed invention.

Claims 1, 14, 19-21, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganapati et al. (US pre-grant publication 2018/0362570, of record in previous action)
Independent claim 1 is directed to a therapeutic method comprising administering a combination of a nicotinyl riboside compound and a metabolic uncoupler to a subject suffering from a disorder which is broadly defined as a mitochondria-related disease or condition.  Dependent claims 2-9 more narrowly define the specific mitochondria-related condition being treated.  Dependent claims 10-13, 15-16, and 23 further define the specific therapeutic agents being administered.  Dependent claims 17 and 19 further require that the composition is administered as a controlled, slow, or sustained 
Ganapati et al. discloses nicotinyl riboside compounds. (p. 1 paragraph 9) These compounds can increase the NAD+ levels in mitochondria or cytoplasm of cells and be used to treat mitochondria-related diseases. (p. 2 paragraph 11) Preferred compounds are disclosed on pp. 4-11 and include nicotinamide riboside as well as compounds falling within the scope of claim 26.  Ganapati et al. further discloses administering the nicotinyl riboside compound in combination with another compound, such as a sirtuin-activating agent. (p. 21 paragraphs 204-205) Specific SIRT-activating agents include resveratrol and quercetin, which are compounds known to activate the mitochondrial uncoupling protein UCP2, and are therefore mitochondrial uncouplers according to the claimed invention. (p. 21 paragraph 26) See Rabinovitch et al. and Castrejon-Tellez et al. (both of record in previous action) for disclosure of the UCP2-enhancing effects of these compounds.  Ganapati et al. additionally discloses administering the NR compound in combination with a PARP inhibitor as described in claims 24 and 25. (p. 21 paragraphs 207-209) The compositions can further be formulated as liposomes or dendrimers, meeting the limitations of claim 19. (p. 15 paragraph 157, p. 16 paragraph 161) Mitochondrial disorders treatable by the disclosed method include neurodegenerative disorders, metabolic disorders, inflammatory disorders, renal disorders, liver disorders, thereby meeting the limitations of claim 2 and additionally claims 3, 5, and 6. (p. 17 paragraph 171) Metabolic disorders treatable by this method include type 1 and 2 diabetes, hypercholesterolemia, cardiovascular disease, non-alcoholic fatty liver disease and non-alcoholic steatohepatitis, psoriasis, ulcerative colitis, and Crohn’s disease, for example. (p. 17 paragraph 177) The disclosed method can further treat disease associated with reactive oxygen species and inflammation, such as ischemic stroke. (p. 18 paragraphs 179-180) The disclosure of type 2 diabetes, cardiomyopathy, NAFLD, NASH, and ischemic stroke, for example, anticipates claim 4.  Regarding claim 7, non-alcoholic fatty liver and non-alcoholic steatohepatitis are examples of liver 
For these reasons Ganapati et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US pre-grant publication 2017/0182076, of record in previous action)
	The claimed invention is as discussed above.  Furthermore claims 14 and 18 specify a particular amount of nicotinyl riboside compound and uncoupler to be administered.
	The disclosure of Alvarez et al. is discussed above.  While Alvarez et al. does not specifically disclose the dosage of each of the therapeutic agents to be administered, one of ordinary skill in the art would have recognized that the dosage of a therapeutic agent to be administered is a result-effective variable.  Therefore as discussed in MPEP 2144.05(II) it would have been obvious to one of ordinary skill prima facie obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ganapati et al. (US pre-grant publication 2018/0362570, of record in previous action)
	The claimed invention is as discussed above.  Furthermore claim 18 specifies a particular amount of uncoupler to be administered.
	The disclosure of Ganapati et al. is discussed above.  While Ganapati et al. does not specifically disclose the dosage of each of the therapeutic agents to be administered, one of ordinary skill in the art would have recognized that the dosage of a therapeutic agent to be administered is a result-effective variable.  Therefore as discussed in MPEP 2144.05(II) it would have been obvious to one of ordinary skill in the art to determine the optimal dosage of these active agents to administer to the subject to achieve the desired therapeutic effect, rendering the claims prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted February 28, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  For all rejections of record, Applicant argues that the claims have been amended to specifically describe a method of increasing the therapeutic index of a mitochondrial uncoupler, which is not disclosed in the prior art.  However, based on Applicant’s disclosure, specifically p. 144 lines 7-16) the increase in the therapeutic index of the uncoupler is due to an increase in NAD+ level and NAD+/NADH ratio caused by the nicotinyl riboside compound.  Since Alvarez and Ganapati both disclose therapies that increase the level of NAD+ in treated cells, they would be expected to inherently produce this result when a mitochondrial uncoupler is additionally administered.  Furthermore any evidence Applicant provides for in vitro cell culture rather than treatment of a human or animal subject.  Therefore the effect is not correlated with a specific dosage of either compound or a subject suffering from a specific condition, as would be necessary to differentiate this effect from the inherent effect of increasing NAD+ according to the prior art.
Therefore the rejections are maintained and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/25/2022